Citation Nr: 1647948	
Decision Date: 12/23/16    Archive Date: 01/06/17

DOCKET NO.  05-16 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for gastroesophageal disease, including residuals of ulcer repair, to include as secondary to service-connected disability, including posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for residuals of jaw injury, to include as due to service-connected disability.  

4.  Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy.

5.  Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy.

6.  Entitlement to a temporary total evaluation based on treatment for a service-connected jaw injury requiring convalescence.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to January 1983.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the VA Regional Office (RO) in St. Petersburg, Florida.  

The Veteran was afforded a Travel Board hearing in November 2010 before the undersigned Veterans Law Judge sitting at St. Petersburg, Florida.  The transcript is of record.  

The case was remanded for further development by Board decision in March 2011.

By decision in May 2014, the Board denied entitlement to service connection for left knee disability, to include as due to service-connected bilateral plantar keratosis repair, and entitlement to an increased rating for bilateral plantar keratosis repair prior to November 19, 2009 and from January 1, 2010.  The Board granted a 40 percent disability evaluation for lumbar spondylosis.  These matters are no longer for appellate consideration.  The issues of entitlement to service connection for residuals of peptic ulcer repair, bilateral hearing loss, residuals of jaw injury, higher ratings for bilateral lower extremity radiculopathy, and a temporary total evaluation based on treatment for a service-connected disability were remanded for further development.  

Following review of the record, the appeal is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran asserts that he has bilateral hearing loss of service onset for which service connection should be granted.  The Board observes that in the November 2013 statement of the case for this issue, it was noted that the appellant had an initial audiology consultation on October 13, 2011 that disclosed high frequency hearing loss.  [This clinical report is not of record and will be requested below.]  In rendering its decision, the RO found that the appellant's military occupational specialties as a fuel systems operator and petroleum supply specialist were not occupations for which acoustic trauma was conceded.  The Board observes, however, that the Veteran's DD-214 reflects that in addition to the specialties cited above, the appellant received a rifle badge citation.  As such, the Board finds that noise exposure is consistent with the circumstances of his service and should be conceded. See 38 U.S.C.A. § 1154(a) (West 2014).  In view of such, the Veteran should be scheduled for a VA audiology evaluation for compensation and pension purposes.

The Veteran asserts that he sustained injury to his jaw as the result of falling due to service-connected disorders, including foot and leg disabilities, and now has a chronic condition in this regard for which service-connection should be granted.  Lay evidence must be considered when a veteran seeks disability benefits and he is competent to report what he experiences. See Layno v. Brown, 6 Vet.App. 465, 470 (1994).  The record reflects that the appellant has not had a VA examination in this regard, including a medical opinion, and one should be scheduled.  The issue of entitlement to a temporary total evaluation based on treatment for a service-connected jaw injury requiring convalescence is inextricably intertwined with this issue on appeal and will be deferred pending the development sought by the RO with respect to the jaw. See Harris v. Derwinski, 1 Vet.App. 180, 183 (1991) (two matters are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  

The Veteran maintains that he developed an ulcer as the result of service-connected posttraumatic stress disorder (PTSD) for which service connection is warranted.  Review of the record reflects complaints of abdominal/epigastric complaints dating back to at least 1991 for which a number of assessments were provided, including gastroesophageal reflux disease (GERD).  Clinical records from North Shore Medical Center dated in April 2007 reflect that he was admitted for abdominal pain and underwent exploratory laparotomy for what was diagnosed as peptic ulcer with chemical peritonitis.  The Board notes that although the Veteran filed a claim for service connection of an ulcer, the record reasonably raises a claim for gastroesophageal disability related to service or service-connected disability. See Clemons v. Shinseki, 23 Vet.App. 1 (2009).  VA is required to consider all issues reasonably raised by a veteran's statements and/or other evidence of record. See EF v. Derwinski, 1 Vet.App. 324, 326 (1991).  Therefore, consideration of the question of whether the appellant has gastroesophageal disability, including ulcer, of service onset or as secondary and/or aggravated by service-connected PTSD is applicable and must be fully considered on appeal.  As such, this issue has been re-characterized on the title page of this decision.

The Board observes that following VA stomach examination in June 2015, the examiner provided no more than a summary statement to the effect that post-operative residuals of an ulcer disorder and GERD were not caused or aggravated by the appellant's history of PTSD.  This Board finds that this cursory rationale is insufficient for adjudication purposes.  There is simply not enough information addressing causation or lack thereof for an informed VA decision pertaining to this matter on appeal.  The Board is prohibited from making conclusions using on its own medical judgment. See Colvin v. Derwinski, 1 Vet.App. 171, 175.  Therefore, the appellant must provide another VA examination in this regard.  

Review of the record discloses that the Veteran last had a VA examination of service-connected right and left lower extremity radiculopathy in August 2012.  The Court of Appeals for Veterans Claims has held that when the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination. See Snuffer v. Gober, 10 Vet.App. 400, 403; Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  As such, the appellant should be scheduled for a current VA examination for bilateral lower extremity radiculopathy.

Additionally, the record indicates that the appellant receives VA outpatient treatment from Miami and West Palm Beach, Florida VA outpatient facilities for various disorders, including service-connected disability.  The most recent records date through September 2013 for Miami and through September 2015 for West Palm Beach.  As VA has notice of the potential existence of additional records, they must be retrieved and associated with the other evidence already on file. See Bell v. Derwinski, 2 Vet.App. 611 (1992).  Therefore, VA records dating from October 2013 and from October 2015 should be requested from the Miami and West Palm Beach VA outpatient centers, respectively, and associated with the electronic record.  The RO should also retrieve the October 13, 2011 VA audiology consultation report and associate it with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Request all VA records dating from October 2013 from the Miami, Florida VA and from October 2015 from West Palm Beach VA and associate with Virtual VA/VBMS.  The RO should also retrieve the October 13, 2011 VA audiology consultation report and associate it with the electronic claims file.  All attempts to obtain the records should be documented.

2.  Schedule the Veteran for a VA stomach examination by a VA physician.  Access to Virtual VA/VBMS must be made available to the examiner prior to the examination.  A notation to the effect that the record was reviewed should be included in the examiner's report.  The examination report should reflect consideration of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished, and clinical findings must be reported in detail. 

The examiner must specifically address the etiology of any gastroesophageal disease process, including residuals of ulcer repair, and opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that it is related to service.  The examiner must also address whether any gastroesophageal disease, including residuals of ulcer repair, is secondary to and/or aggravated by a service-connected disability, including PTSD, or whether the claimed disability is more likely of post service onset and unrelated to service or a service-connected disability.  .

The examination report must include detailed and complete rationale for all opinions and conclusions reached.

3.  Schedule the Veteran for a VA audiology examination with an appropriate audiological examiner.  All indicated tests and studies should be performed and findings should be reported in detail.  The examiner must be provided access to Virtual VA/VBMS for review prior to examination.  The examiner must be informed that noise exposure in service is conceded.  The examination report should include a discussion of the Veteran's documented clinical history and his credible assertions as to noise exposure during and after service. 

Following evaluation, the examiner must provide an opinion as to whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent) any current hearing loss is due to noise exposure in service.  

The examination report must include detailed and complete rationale for all opinions and conclusions reached.

4.  Schedule the Veteran for an examination by an appropriate VA examiner to determine whether any jaw disability is related to service or to a service-connected disability.  Access to Virtual VA/VBMS and a copy of this remand must be made available to the examiner prior to the evaluation.  The examination report should include a discussion of the Veteran's documented clinical history and assertions.  All appropriate tests and studies should be conducted and clinical findings must be reported and correlated to a specific diagnosis. 

Following review of the record and physical examination, the examiner must respond to the following questions: Is it at least as likely as not (a 50 percent probability or better) there is a relationship between any current jaw disorder and any symptoms recorded during service?  Is it at least as likely as not, i.e., is there a 50 percent probability or better chance that any current jaw disorder is proximately due to (secondary to) or aggravated by service-connected disability, including falls occasioned by service-connected bilateral lower extremity radiculopathy and bilateral foot disability, etc.? c) Whether jaw disability is more likely than not is of post service onset and related to other causes.  

The examination report must include detailed and complete rationale for all opinions and conclusions reached.

In formulating the medical opinions, the examiners must be advised that the term "at least as likely as not" does not mean within the realm of possibility, rather that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.

5.  Schedule the Veteran for an examination by an appropriate VA examiner to evaluate the severity of the service-connected bilateral lower extremity radiculopathy.  The examiner must be provided access to the appellant's Virtual VA/VBMS file.  All indicated tests and studies should be conducted and clinical findings must be reported in detail.  The examiner must indicate whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the service-connected disorder, and to what extent the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  The examiner must provide a detailed opinion as to the functional effects of the service-connected lower extremity radiculopathy on the Veterans' ability to secure and maintain employment.

6.  The RO should ensure that the medical reports requested above comply with this remand.  If a report is insufficient or if a requested action is not taken or is deficient, it should be returned to the examiner for correction. See Stegall v. West, 11 Vet.App. 268 (1998).

7.  The Veteran must be given adequate notice of the examinations, to include advising him of the consequences of failure to report under 38 C.F.R. § 3.655 (2016).  If he fails to appear for an examination, this fact should be noted in the file and a copy of the examination notification should be associated with the claims record.

8.  After taking any other action deemed appropriate, readjudicate the issues on appeal.  If a benefit is not granted, provide a supplemental statement of the case to the Veteran and afford him an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
DAVID WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


